Buchanan, J.
Plaintiff sued defendant for a debt of §350 under a contract of transfer of a lease. Defendant acknowledged the contract, but pleaded in compensation that he had expended moneys in repairs of the leased premises. He acknowledged himself indebted to plaintiff in a balance of §185 30, which he deposited in court, with costs to the day of deposit.
There was judgment in favor of plaintiff against defendant, for §350, and defendant appeals.
Plaintiff now moves to dismiss the appeal, on the ground that the matter in dispute does not exceed three hundred dollars.
The facts above stated make this case identical with that of Whitney v. Gauche, decided by us in November, 1855, and not reported. The decision will be found in Opinion Book 25, p. 409. The only difference in the two cases is, that here the appeal is taken by the defendant, who deposited the money in court; while in Whitney v. Gauche, the appeal was taken by the plaintiff.
Had plaintiff, upon the doposit being made, caused a partial judgment to be entered up for the amount confessed to be due, with a reservation of the balance of his claim, the case would have fallen within the doctrine of Second Municipality v. Corning, 4 An. 407, invoked by the counsel of appellee ; and upon that precedent, the motion to dismiss would have prevailed. But as the case stands, the whole issue is before us. The claim of plaintiff was not curtailed of its original proportions, in its progress through the District Court, before the rendition of tho judgment which is the subject of the present appeal.
Motion to dismiss appeal discharged.